
	

114 SRES 247 IS: Commemorating and honoring the actions of President Harry S. Truman and the crews of the Enola Gay and the Bockscar in using the atomic bomb to bring World War II to an end.
U.S. Senate
2015-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 247
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2015
			Mr. Isakson submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Commemorating and honoring the actions of President Harry S. Truman and the crews of the Enola Gay
			 and the Bockscar in using the atomic bomb to bring World War II to an end.
	
	
 Whereas, during World War II, in 1945, war in the Pacific Theater between the United States and Japan had entered its fourth year;
 Whereas Allied military commanders were preparing to invade Japan; Whereas President Harry S. Truman made the tactical decision to use the newly developed atomic bomb against Japan instead of invading Japan;
 Whereas, on August 6, 1945, the crew of the Enola Gay, under the command of Colonel Paul W. Tibbets, Jr., dropped an atomic bomb on Hiroshima, Japan; and
 Whereas, on August 9, 1945, the crew of the Bockscar, under the command of Major Charles W. Sweeney, dropped an atomic bomb on Nagasaki, Japan: Now, therefore, be it
		
	
 That the Senate— (1)commemorates and honors the courageous decision of President Harry S. Truman to use atomic bombs against Japan to bring an end to World War II; and
 (2)commemorates and honors the courageous actions by the crews of the Enola Gay and the Bockscar in carrying out missions against Hiroshima and Nagasaki, respectively, that accomplished tactical terminal objectives and saved a countless number of lives of citizens of the United States.
			
